Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-9, 12 and 14-16 are allowed in view of amendment of claim 6 of 06/22/2021 and submitted 132 Declaration of 07/13/2021. 
Terminal Disclaimer
TD filed on 07/14/2021 over copending application 16/471,868 is acknowledged and approved.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr Dan Bucca on 07/14/2021.

The application has been amended as follows: 
	Claims 1-5 are cancelled.  Claim 15 is amended as follows:

15. (Currently amended) A method for manufacturing a grain-oriented electrical steel sheet of claim 6 comprising: 
preparing a steel slab; heating the steel slab;
hot rolling the heated steel slab to produce a hot rolled sheet; cold rolling the hot rolled sheet to produce a cold rolled sheet; primary recrystallization annealing the cold rolled sheet;
applying an annealing separator to the surface of the primary recrystallization annealed steel sheet; and
secondary recrystallization annealing the steel sheet applied with the annealing separator thereto,
thereby producing the grain-oriented electrical steel sheet of claim 6,
wherein the annealing separator comprises 100 parts by weight of at least one of magnesium oxide and magnesium hydroxide; 5 to 200 parts by weight of aluminum hydroxide; and 0.1 to 20 parts by weight of a boron compound.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Masui (US 5,565,272),  Hirome (US 4,287,006) and Okabe (JP2003253334).
Masui, Hirome and Okabe disclose all claim limitations of instant claim 6 except “wherein an occupying area of the aluminum oxide and an Al-B compound relative to the oxide layer area is 0.1-50% with respect to the cross-section in the thickness direction of the steel sheet”.
Applicant’s submitted 132 Declaration and instant application PGPUB [0065] discloses by controlling the average particle size of the aluminum hydroxide between 5-100 microns in order to obtain claimed “an occupying area of the aluminum oxide and an Al-B compound relative to the oxide layer area at 0.1-50% with respect to the cross-section in the thickness direction of the steel sheet”.
Page 2 of the declaration discloses Specimen No 1-3 and 10-12 are comparative examples with the average particle size of the aluminum hydroxide outside 5-100 microns results an occupying area outside claimed 0.1-50%.  Specimen No 4-9 are Inventive Examples with the average particle size of the aluminum hydroxide between 5-100 microns results an occupying area outside within claimed 0.1-50%.
In view of none of   Masui, Hirome and Okabe discloses the average particle size of the aluminum hydroxide between 5-100 microns, instant claimed wherein an occupying area of the aluminum oxide and an Al-B compound relative to the oxide layer area is 0.1-50% with respect to the cross-section in the thickness direction of the steel sheet would not naturally flow.
No prior art can be found to disclose instant claimed grain oriented electrical steel sheet as required by instant claim 6.
As a result of allowed instant claim 6, withdrawn process of making of claims 15-16 are rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733